internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number cc psi bo9 plr-132328-03 refer reply to date date legend grantor_trust date bank beneficiary date beneficiary beneficiary date beneficiary beneficiary beneficiary measuring life measuring life measuring life plr-132328-03 measuring life measuring life dear this letter responds to your letter dated date requesting rulings under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code grantor created trust an inter_vivos_trust on date trust was created to benefit grantor’s daughter beneficiary and her issue grantor died in and trust became irrevocable on grantor’s death beneficiary died on date survived by her daughter beneficiary and her son beneficiary beneficiary died on date survived by three sons beneficiary beneficiary and beneficiary beneficiary has three living children and two living grandchildren beneficiary has two living children article first of trust provides that the trustees shall pay three-quarters of the net_income in quarterly installments to beneficiary during her life upon her death three- quarters of the net_income shall be paid to beneficiary 1's issue per stirpes until the death of the last survivor of beneficiary 1's children or until the expiration of twenty years eleven months after the death of the last survivor of beneficiary measuring life measuring life measuring life measuring life and measuring life article first of trust further provides that income payable during minority to any minor issue of beneficiary shall be invested by the trustee and shall be accumulated for the benefit of the minor issue except for payments to his or her guardian s necessary in the discretion of the guardian s and requested from the trustee in writing for the minor issue’s proper care maintenance and education of the minor if it is lawful to do so the accumulated income shall be held by the trustee as a separate trust fund for the benefit of the minor issue under the same trusts and conditions affecting his or her individual interest in the trust estate otherwise it shall be paid over to the minor issue upon his or her arriving at the age of twenty-one years article third of trust provides that the trust shall terminate as to the one-quarter interest not referenced in article first shall be conveyed and delivered to the person s and subject_to any lawful conditions as she may appoint designate and select by her last will and testament beneficiary appointed one-fourth of the trust on her death pursuant to her power_of_appointment after beneficiary 1's death the remaining three-quarters of the trust corpus continued in trust for the benefit of beneficiary 1's issue as provided in article first of trust plr-132328-03 bank currently serves as trustee of trust the current trustee proposes to partition trust into four separate fractional interest trusts one for each current beneficiary the partition will be pro_rata in accordance with each beneficiary’s respective interest the partition would allow the trustee to pursue different investment objectives for each trust and better serve the beneficiaries of each trust each resulting trust will be administered as a separate trust named for the respective current income_beneficiary and there will be no invasion of trust corpus upon the death of the named income_beneficiary the trust if not otherwise terminated will be subdivided per stirpes into a subtrust for each descendant of the deceased beneficiary if the deceased beneficiary has no living descendants then the trust shall be divided per stirpes among the descendants of the deceased beneficiary’s ancestor either beneficiary or beneficiary if there are no living descendants of the respective ancestor then the trust shall be divided among the descendants of beneficiary per stirpes the termination of the resulting trusts will be the same as provided in trust upon the earlier of the death of beneficiary 1's children or upon the expiration of years and eleven months from the date of the last to die of beneficiary measuring life measuring life measuring life measuring life and measuring life bank has filed a petition in court to permit it to divide trust as described above the petition is submitted on condition of approval by court and with a condition_precedent that the internal_revenue_service issue a favorable private_letter_ruling the trustee has requested the following rulings the division of trust on a pro_rata basis will not be considered a sale_or_other_disposition of property and will not cause trust the resulting trusts or any of the beneficiaries of the trusts to realize any gain under sec_1001 neither the partition of trust nor the distribution of the assets to the resulting trusts will cause a taxable gift to be made by any beneficiary of the trust under sec_2501 assuming that no additions are made to the resulting trusts the resulting trusts will be exempt from the generation-skipping_transfer_tax ruling sec_61 provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property received plr-132328-03 sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 of the code if the properties exchanged are materially different see sec_1_1001-1 of the income_tax regulations properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers see 499_us_554 pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 of the code the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in analyzing the instant trust division to have a taxable disposition under sec_1001 of the code and the income_tax regulations thereunder there must be a sale or disposition of an interest in property and the property interests exchanged must be materially different a sale or disposition of an interest in property is required in order to have a taxable disposition under sec_1001 of the code in the instant case the trust division is not prescribed by the original trust document or by state law but rather pursuant to a petition to a state court under these facts the division of the trust is a deemed sale or disposition of an interest in property a deemed sale or disposition of an interest in property as is the case here is a taxable disposition under sec_1001 of the code and the income_tax regulations thereunder if the property interests exchanged are materially different see sec_1_1001-1 of the income_tax regulations generally a_trust division results in the exchange of materially different property interests if either a the original trust assets are allocated to the post severance trusts in a non-pro rata manner or b the post- severance trusts contain new or additional terms and conditions revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 provides that a_trust division results in an exchange of materially different interests in property if the original trust assets are allocated in a non-pro rata manner the instant case is distinguishable from revrul_83_61 because the trust will be divided in a pro_rata manner plr-132328-03 a_trust division may also result in the exchange of materially different interests in property if a post severance trust contains new or additional terms and conditions under the proposed trust division the original trust is to be divided but all provisions are identical in form and in effect thus in the instant case the post severance trusts will not contain any new or additional terms and conditions accordingly the proposed pro_rata division into post severance trusts which do not contain any new or additional terms and conditions will not result in the exchange of materially different interests in property the proposed division of the original trust is a deemed sale or disposition however since the interests of the beneficiaries in the post-severance trusts will not differ materially from their interests in the original trust the proposed division of trust will not constitute a taxable disposition under sec_1001 of the code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the resulting trusts will have the same interest after the division that they had as beneficiaries under trust so there is no direct transfer of assets because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the division of trust and the pro_rata allocation of assets among the four resulting trusts as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax consequences under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer plr-132328-03 sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 potential beneficiaries include individuals who are two or more generations below the grantor’s generation therefore distributions from trust may be subject_to the generation-skipping_transfer_tax date is prior to date in the present case the trusts created under trust agreement are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies trust therefore is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 the trustee represents that no additions have been made to the trusts since date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust plr-132328-03 the proposed severance of trust does not shift a beneficial_interest in any trust to a beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to the modification in addition the severance does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust we therefore conclude that the proposed severance will not change trust’s status as exempt from the generation-skipping_transfer_tax except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your attorney this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan james f hogan acting branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes
